Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 78 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 78 is a method claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 78 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the preamble of claims 80 and 81 both recite a photovoltaic device, but the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44-47, 49-57, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 8,546,157).
	Regarding claims 44 and 79, Gupta discloses a photovoltaic device comprising a continuous base semiconducting region having a constant conductivity throughout (101 in Fig. 4) and having a majority charge carrier, wherein the continuous base semiconducting region extends in a plane (101 in Fig. 4); a first physically contiguous semiconducting region in contact with the continuous base semiconducting region, wherein the first physically contiguous semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting 
	Regarding claim 45, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the first physically continuous and second physically contiguous semiconducting regions comprise doped regions of the base semiconducting region (C7/L6-7; C7/L18-22).
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 47, Gupta discloses all the claim limitations as set forth above.  With regard to the limitation "a deposited layer", the limitation is directed to the manner in which the layer is formed, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 49, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the continuous base semiconducting region comprises a p-type material (C7/L65-66), the first physically contiguous semiconducting region comprises a n+ type material (C7/66-67), and the second physically contiguous semiconducting region comprises an p+ type material (C7/L66-67).
	Regarding claim 50, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the continuous base semiconducting region comprises an n-type material (n-type substrate 101 in Fig. 8), the first physically contiguous semiconducting region comprises a p+ type material (C7/5), and the second physically contiguous semiconducting region comprises an n+ type material (C7/L20-23).
	Regarding claim 51, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses at least one coating covering at least a portion of the first physically contiguous semiconducting region (104 in Fig. 8; note: the term "covering" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 52, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the coating comprises an anti-reflective coating (104 in Fig. 8).
	Regarding claim 53, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the coating comprises an insulating material (104 in Fig. 8; note: the claim does not specify the manner in which the material is insulating.  The anti-reflection coating is considered insulating to at least an extent).
	Regarding claim 54, Gupta discloses all the claim limitations as set forth above. Gupta further discloses an electrically conductive interconnect couples the first and second conductive layers (grid disclosed in C3/L19).
	Regarding claim 55, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the conductive layers are comprised of aluminum (C7/L16).
	Regarding claim 56, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the first physically contiguous semiconducting region is on the front side of the device in normal operation and the second physically contiguous semiconducting region is on the rear side of the device in normal operation (801 and 704 in Fig. 8; it is noted that the limitation is directed to the manner in which the device is intended to be used, and a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).
	Regarding claim 57, Gupta discloses all the claim limitations as set forth above.  Gupta further discloses the first physically contiguous semiconducting region is on the rear side of the device in normal operation and the second physically contiguous semiconducting region is on the front side of the device in normal operation (801 and 704 in Fig. 8; note: the terms "rear side" and "front side" are dependent on the spatial orientation of the device; it is noted that the limitation is directed to the manner in which the device is intended to be used, and a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).
Claims 60-63 and 65-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 9,608,133).
	Regarding claims 60 and 80, Park discloses a photovoltaic device comprising: a continuous base semiconducting region having a constant conductivity throughout and having a majority charge carrier, wherein the continuous base semiconducting region extends in a plane (110 in Fig. 7); a first physically contiguous semiconducting region in contact with the continuous base semiconducting region, wherein the first physically contiguous semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting region, wherein the first physically contiguous semiconducting region extends parallel to the plane (123 in Fig. 7); at least two second physically contiguous semiconducting regions in contact with the continuous base semiconducting region (160 in Fig. 7), the at least two second physically contiguous semiconducting regions separated from one another by a portion of the continuous base semiconducting region (110 separating 160 in Fig. 7), wherein the at least two second physically contiguous semiconducting regions are doped to share the majority type carrier with the continuous base semiconducting region (C5/L64), wherein the at least two second physically contiguous semiconducting regions have a larger majority carrier concentration than the continuous base semiconducting region (C5/L64), wherein the at least two physically contiguous semiconducting regions extend parallel to the plane (160 in Fig. 7); a first conductive layer in electrical contact with the first physically contiguous semiconducting region (left 151 in Fig. 7); a second conductive layer in electrical contact with the first physically contiguous semiconducting region (right 151 in Fig. 7), wherein the first conductive layer and the second conductive layer are separated from each other by a first width (width between 151 in Fig. 7); a third conductive layer in electrical contact with a first of the at least two second physically contiguous semiconducting regions (left 191 in Fig. 7); and a fourth conductive layer in electrical contact with the a second of the at least two second physically contiguous semiconducting regions (right 191 in Fig. 7), wherein the third conductive layer and the fourth conductive layer are separated from each other by a second width (width between 191 in Fig. 7), wherein the second width is aligned to the first width along an axis orthogonal to the plane (shown in Fig. 7).
	Regarding claim 61, Park discloses all the claim limitations as set forth above. Park further discloses the first physically contiguous semiconducting region comprises a doped region of the continuous base semiconducting region (C2/L29).
	Regarding claim 62, Park discloses all the claim limitations as set forth above.  The limitation "epitaxially grown" is directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 63, Park discloses all the claim limitations as set forth above.  With regard to the limitation "a deposited doped layer", the limitation is directed to the manner in which the layer is formed, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).    
	Regarding claim 65, Park discloses all the claim limitations as set forth above.  Park further discloses the continuous base semiconducting region comprises a p-type material (C4/L11-15), the first physically contiguous semiconducting region comprises a n+ type material (C4/L27-31), and the second physically contiguous semiconducting region comprises an p+ type material (C6/L1-4).
	Regarding claim 66, Park discloses all the claim limitations as set forth above.  Park further discloses the continuous base semiconducting region comprises an n-type material (C4/L11-15), the first physically contiguous semiconducting region comprises a p+ type material (C4/L27-31), and the second physically contiguous semiconducting region comprises an n+ type material (C6/L1-4).
	Regarding claim 67, Park discloses all the claim limitations as set forth above.  Park further discloses at least one coating covering at least a portion of the first physically contiguous semiconducting region (140 in Fig. 7; note: the term "covering" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 68, Park discloses all the claim limitations as set forth above.  Park further discloses the coating comprises an anti-reflective coating (C4/L63).
	Regarding claim 69, Park discloses all the claim limitations as set forth above.  Park further discloses the coating comprises an insulating material (C4/L63; note: the claim does not specify the manner in which the material is insulating.  The anti-reflection coating is considered insulating to at least an extent).
	Regarding claim 70, Park discloses all the claim limitations as set forth above. Park further discloses an electrically conductive interconnect couples the first and second conductive layers (151 connected in a pattern - C9/L31).
	Regarding claim 71, Park discloses all the claim limitations as set forth above.  Park further discloses the conductive layers are comprised of aluminum (C9/L29).
	Regarding claim 72, Park discloses all the claim limitations as set forth above.  Park further discloses the first physically contiguous semiconducting region is on the front side of the device in normal operation and the second physically contiguous semiconducting region is on the rear side of the device in normal operation (C6/L47; it is noted that the limitation is directed to the spatial orientation of the device and the manner in which the device is intended to be used, and a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).
	Regarding claim 73, Park discloses all the claim limitations as set forth above.  Park further discloses the first physically contiguous semiconducting region is on the rear side of the device in normal operation and the second physically contiguous semiconducting region is on the front side of the device in normal operation (C6/L47; note: the terms "rear side" and "front side" are dependent on the spatial orientation of the device; it is noted that the limitation is directed to the manner in which the device is intended to be used, and a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58, 59, 76, 80, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 8,546,157) as applied to claim 44 above, in view of Hong et al. (US 2013/0167898).
	Regarding claim 58, Gupta discloses all the claim limitations as set forth above. 
	Gupta does not explicitly disclose a system comprising a plurality of the photovoltaic devices.
	Hong discloses a system comprising a plurality of photovoltaic devices (Figures 3 and 5-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect a plurality of the photovoltaic devices of Gupta in series, as disclosed by Hong, because connecting solar cells in series provides additional power output.
	Regarding claim 59, modified Gupta discloses all the claim limitations as set forth above.  Modified Gupta further discloses an electrically conductive interconnect connecting the first conductive layer of a first of the plurality of photovoltaic devices with a third conductive layer of a second of the plurality of photovoltaic devices (Hong - shown in Figures 3 and 5-7).
	Regarding claims 76, 80, and 81, Gupta discloses a photovoltaic device comprising a continuous base semiconducting region having a constant conductivity throughout (101 in Fig. 4) and having a majority charge carrier, wherein the continuous base semiconducting region extends in a plane (101 in Fig. 4); a first physically contiguous semiconducting region in contact with the continuous base semiconducting region, wherein the first physically contiguous semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting region, wherein the first physically contiguous semiconducting region extends parallel to the plane (301 in Fig. 4); a second physically contiguous semiconducting region in contact with the continuous base semiconducting region, wherein the second physically contiguous semiconducting region is doped to share the majority type carrier with the continuous base semiconducting region, wherein the second physically contiguous semiconducting region has a larger majority carrier concentration than the continuous base semiconducting region, wherein the second physically contiguous semiconducting region extends parallel to the plane (102 in Fig. 4); a first conductive layer in electrical contact with the first physically contiguous semiconducting region (left 401 in Fig. 4); a second conductive layer in electrical contact with the first physically contiguous semiconducting region (right 401 in Fig. 4), wherein the first conductive layer and the second conductive layer are separated from each other by a first width (shown in Fig. 4); a third conductive layer in electrical contact with the second physically contiguous semiconducting region (left 105 in Fig. 4); and a fourth conductive layer in electrical contact with the second physically contiguous semiconducting region (right 105 in Fig. 4); wherein the third conductive layer and the fourth conductive layer are separated from each other by a second width (shown in Fig. 4), wherein the second width is aligned to the first width along an axis orthogonal to the plane (shown in Fig. 4).
	Gupta does not explicitly disclose a system comprising a plurality of the photovoltaic devices.
	Hong discloses a system comprising a plurality of photovoltaic devices (Figures 3 and 5-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect a plurality of the photovoltaic devices of Gupta in series, as disclosed by Hong, because connecting solar cells in series provides additional power output.
	Modified Gupta further discloses an electrically conductive interconnect connecting the first conductive layer of a first of the plurality of photovoltaic devices with a third conductive layer of a second of the plurality of photovoltaic devices (Hong - shown in Figures 3 and 5-7).
Claims 74, 75, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,608,133) as applied to claim 60 above, in view of Hong et al. (US 2013/0167898).
	Regarding claim 74, Park discloses all the claim limitations as set forth above. 
	Park does not explicitly disclose a system comprising a plurality of the photovoltaic devices.
	Hong discloses a system comprising a plurality of photovoltaic devices (Figures 3 and 5-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect a plurality of the photovoltaic devices of Park in series, as disclosed by Hong, because connecting solar cells in series provides additional power output.
	Regarding claim 75, modified Park discloses all the claim limitations as set forth above.  Modified Park further discloses an electrically conductive interconnect connecting the first conductive layer of a first of the plurality of photovoltaic devices with a third conductive layer of a second of the plurality of photovoltaic devices (Hong - shown in Figures 3 and 5-7).
	Regarding claim 77, Park discloses a photovoltaic device comprising: a continuous base semiconducting region having a constant conductivity throughout and having a majority charge carrier, wherein the continuous base semiconducting region extends in a plane (110 in Fig. 7); a first physically contiguous semiconducting region in contact with the continuous base semiconducting region, wherein the first physically contiguous semiconducting region is doped so as to have an oppositely charged majority charge carrier as the continuous base semiconducting region, wherein the first physically contiguous semiconducting region extends parallel to the plane (123 in Fig. 7); at least two second physically contiguous semiconducting regions in contact with the continuous base semiconducting region (160 in Fig. 7), the at least two second physically contiguous semiconducting regions separated from one another by a portion of the continuous base semiconducting region (110 separating 160 in Fig. 7), wherein the at least two second physically contiguous semiconducting regions are doped to share the majority type carrier with the continuous base semiconducting region (C5/L64), wherein the at least two second physically contiguous semiconducting regions have a larger majority carrier concentration than the continuous base semiconducting region (C5/L64), wherein the at least two physically contiguous semiconducting regions extend parallel to the plane (160 in Fig. 7); a first conductive layer in electrical contact with the first physically contiguous semiconducting region (left 151 in Fig. 7); a second conductive layer in electrical contact with the first physically contiguous semiconducting region (right 151 in Fig. 7), wherein the first conductive layer and the second conductive layer are separated from each other by a first width (width between 151 in Fig. 7); a third conductive layer in electrical contact with a first of the at least two second physically contiguous semiconducting regions (left 191 in Fig. 7); and a fourth conductive layer in electrical contact with the a second of the at least two second physically contiguous semiconducting regions (right 191 in Fig. 7), wherein the third conductive layer and the fourth conductive layer are separated from each other by a second width (width between 191 in Fig. 7), wherein the second width is aligned to the first width along an axis orthogonal to the plane (shown in Fig. 7).
	Park does not explicitly disclose a system comprising a plurality of the photovoltaic devices.
	Hong discloses a system comprising a plurality of photovoltaic devices (Figures 3 and 5-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect a plurality of the photovoltaic devices of Park in series, as disclosed by Hong, because connecting solar cells in series provides additional power output.
	Modified Park further discloses an electrically conductive interconnect connecting the first conductive layer of a first of the plurality of photovoltaic devices with a third conductive layer of a second of the plurality of photovoltaic devices (Hong - shown in Figures 3 and 5-7).

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. Applicant argues that Gupta does not disclose any teachings relevant to the pending claims. In response to applicant's argument, Gupta discloses limitations claimed as set forth above.
Applicant’s remaining arguments with respect to claims 44-47, 49-63, 65-77, and 79-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726